EXAMINER'S AMENDMENT
1.  	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
 	Authorization for this examiner's amendment was given in a telephone interview with David D. Brush on 5/9/2022. 
Note- See New Set of Amended claims at the end of the action.
Allowable Subject Matter
2.	This office action is a response to communication submitted on 10/30/2020 and subsequent examiner's amendment agreed on 5/9/2022.
Information Disclosure Statement
3.  	The information disclosure statement(s) (IDS) submitted on 10/30/2020 is in compliance with the provisions of 37 CFR 1.97.
Accordingly, the information disclosure statement is being considered by the examiner.
4.	Claims 1-3 and 5 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance:
6.	Kunomura et al. (US 20190135117 A1), FUJII et al. (JP 2017118782 A), CHENG et al. (CN 106953365 A), and KUNOMURA et al. (US 20200238835 A1; US 20190135117 A1; JP 2017188990 A) are the closest prior art disclosed.
However, regarding Claim 1 the prior arts disclosed above do not teach or fairly suggest alone or in combination “if the detection value is within a reference range set in advance, to set a reference value set in advance as the power factor; if the detection value is below the reference range, to set a value smaller than the reference value as the power factor; and if the detection value is beyond the reference range, to set a value larger than the reference value as the power factor, wherein the power factor setter comprises:	a preprocessor configured to calculate a voltage difference by subtracting the detection value from a voltage command value obtained by a first-order lag control of the detection value; and a postprocessor configured: if the voltage difference is zero, to set the reference value as the power factor; if the voltage difference is positive, to set, as the power factor, a value obtained by subtracting a first adjustment value proportional to an absolute value of the voltage difference from the reference value; and if the voltage difference is negative, to set, as the power factor, a value obtained by adding a second adjustment value proportional to an absolute value of the voltage difference to the reference value”.

New Set of Amended claims (Examiner Amendment)
7.	The Claims have been amended as follow:

1. (Currently Amended)  A power conversion controller that controls a power converter configured to convert an AC power inputted from an overhead line and to consume an active power and a reactive power, the power conversion controller comprising:
a power factor setter configured to set a power factor based on a detection value of an overhead line voltage; and
a calculator configured to calculate a reactive current command value for causing the power converter to consume the reactive power by multiplying an active current command value for causing the power converter to consume the active power by a tangent of a power factor angle of the power factor,
the power factor setter being configured:
	if the detection value is within a reference range set in advance, to set a reference value set in advance as the power factor;
	if the detection value is below the reference range, to set a value smaller than the reference value as the power factor; and
	if the detection value is beyond the reference range, to set a value larger than the reference value as the power factor,
wherein the power factor setter comprises:
	a preprocessor configured to calculate a voltage difference by subtracting the detection value from a voltage command value obtained by a first-order lag control of the detection value; and
	a postprocessor configured:
		if the voltage difference is zero, to set the reference value as the power factor;
		if the voltage difference is positive, to set, as the power factor, a value obtained by subtracting a first adjustment value proportional to an absolute value of the voltage difference from the reference value; and
		if the voltage difference is negative, to set, as the power factor, a value obtained by adding a second adjustment value proportional to an absolute value of the voltage difference to the reference value.

2. (Original)  The power conversion controller according to claim 1, further comprising:
an adjuster including a lag element configured to delay the reactive current command value calculated by the calculator.

3. (Original) The power conversion controller according to claim 1, further comprising:
a maximum value setter configured to set a first maximum value according to a magnitude of the active current command value; and
a restrictor configured to have the reactive current command value inputted thereto and to output, as a new reactive current command value, a smallest value among the reactive current command value inputted thereto, the first maximum value, and a second maximum value set in advance.

4.  (Canceled)

5.  (Currently Amended) The power conversion controller according to claim 1,
wherein the preprocessor is configured:
	if the voltage command value is larger than a maximum command value set in advance, to calculate the voltage difference using the maximum command value as the voltage command value; and
	if the voltage command value is smaller than a minimum command value set in advance, to calculate the voltage difference using the minimum command value as the voltage command value, and
wherein the postprocessor is configured:
	if the voltage difference is positive, to set, as the first adjustment value, a value obtained by multiplying a smaller one of the voltage difference and a maximum voltage difference set in advance by a first coefficient; and
	if the voltage difference is negative, to set, as the second adjustment value, a value obtained by multiplying a larger one of the voltage difference and a minimum voltage difference set in advance by a second coefficient.

Conclusion
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 8:30am - 5:00pm, Alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846